This cause came on to be heard on the petition of the relator for a writ of prohibition to prevent the Public Utilities Commission from proceeding further upon the application filed by the Ohio Bell Telephone Company, known as Advance Utility Rate Proceeding No. 142, and the investigation of the Ohio Bell Telephone Company instituted by the commission, known as Statewide Cause No. 3307; the answer of the respondents praying for a dismissal of the petition of the relator and the motion by the relator for judgment on the pleadings, and was argued by counsel on said motion.
On consideration whereof, it is hereby ordered and adjudged that the motion of relator for judgment on the pleadings be, and the same hereby is overruled, *Page 574 
and that judgment be, and the same hereby is, rendered for the respondents. The petition does not state a cause of action in prohibition. The Public Utilities Commission is authorized by Sections 614-20, 614-21 and 614-22, General Code, to investigate the rates involved in the two aforesaid proceedings, which were later consolidated and designated as State-wide Rate Case No. 3307. The writ of prohibition does not lie to prevent an anticipated erroneous decision. State, exrel. Carmody, v. Justice, Judge, 114 Ohio St. 94.
Judgment for respondents.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.